Order entered August 28, 2020




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-20-00516-CV

                    ANDREW CHOI, ET AL., Appellants

                                      V.

               BRIXMOR HOLDINGS 12 SPE, LLC, Appellee

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-18-18475

                                   ORDER

      Before the Court is the August 25, 2020 unopposed motion of appellant

Andrew Choi for an extension of time to file his brief on the merits. We GRANT

the motion and extend the time to September 25, 2020.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE